Citation Nr: 1628576	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  16-28 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUES

1.  Entitlement to a compensable rating for residuals of an injury of the right lower leg with lymphedema.

2.  Entitlement to a compensable rating for residuals of an injury of the left lower leg with lymphedema. 

(The issues of an increased disability rating in excess of 50 percent disabling for posttraumatic stress disorder (PTSD) with depressive disorder, a compensable rating for right thigh skin graft, donor site, and a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) will be the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1965 to August 1971.

This matter came before the Board of Veterans' Appeals (Board) on appeal from August 2006 and December 2009 rating decisions of the ROs in Denver, Colorado, and Seattle, Washington, respectively.  In each decision the RO denied an increased (compensable) disability rating for the service-connected leg disabilities on appeal.  

These issues were first before the Board in May 2012, where, in pertinent part, the Board remanded the issues addressed in the instant decision to schedule a new VA leg examination.  Upon being returned to the Board, the issues were again remanded in a June 2015 decision to schedule a new hearing before the Board, as the previous Veterans Law Judge (VLJ) who originally heard the matter in October 2011 was no longer with the Board.  The Veteran subsequently testified from Columbia, South Carolina, at a May 2016 Board videoconference hearing before the undersigned VLJ, who was seated in Washington, DC.  The two hearing transcripts have been associated with the record.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Leg Disability Ratings

A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95.

The Veteran last received a VA leg examination in July 2012.  At the May 2016 Board videoconference hearing, the Veteran testified to having bilateral leg symptoms that may indicate a worsening of the leg disabilities since the July 2012 examination.  As such, the Board finds remand to obtain a new VA leg examination is warranted.  Further, at the hearing the Veteran advanced that prior examinations, which were conducted earlier in the day, did not accurately reflect the leg symptomatology as the Veteran's symptoms were the most pronounced at the end of the day; therefore, VA should attempt to schedule the Veteran's leg examination for late in the day.  

Outstanding Treatment Records 

VA should obtain all relevant VA and private clinical documentation that could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should obtain any outstanding VA treatment records for the period from August 2011.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the record all VA treatment records pertaining to the treatment of the Veteran's service-connected leg disabilities, not already of record, for the period from August 2011.

2.  Schedule the appropriate VA examination(s) in order to assist in determining the current level of severity of the Veteran's service-connected residuals of an injury of the left and right lower legs with lymphedema.  The relevant documents in the record should be made available to the examiner(s), who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  VA should attempt to schedule the examination for as late in the day as possible and/or practicable.

In conducting the examination(s), the VA examiner(s) should address the presence and severity of any identified varicose veins, subcutaneous induration, stasis 

pigmentation, eczema, ulceration and/or edema.  If edema is present, the VA examiner should address whether the edema is intermittent, persistent, and/or massive and board-like.  The VA examiner should also comment on whether elevating the extremities completely or incompletely relieves the edema and/or any related symptoms.  If ulceration is present, the VA examiner should address whether it is intermittent or persistent.  The presence of additional symptoms, including constant pain at rest and/or aching and fatigue after prolonged standing or walking, should also be addressed.

The VA examiner(s) should also identify all scars present on the Veteran's right and left legs.  For each scar, the VA examiner should discuss the size and length of the scar, and whether the scar is linear, deep, superficial, unstable, and/or painful.  The VA examiner should also address any other symptoms and/or disabling effects caused by the scarring.

3.  Then readjudicate the issues of a compensable rating for residuals of an injury of the right lower leg with lymphedema and a compensable rating for residuals of an injury of the left lower leg with lymphedema.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

